department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc pa dpl br1 gl-803646-00 uilc internal_revenue_service national_office chief_counsel_advice memorandum for doreen m susi associate area_counsel sb_se area from david l fish chief branch disclosure privacy law cc pa dpl subject disclosure of lien payoff amounts this is in response to your memorandum on the above-captioned subject this document is not to be cited as precedent issue under what circumstances may the internal_revenue_service service provide outstanding lien payoff amounts to title insurance_companies mortgage lenders and other third parties conclusion sec_6103 is the disclosure provision which generally governs the release of outstanding lien payoff amounts to third parties pursuant to sec_6103 the service may disclose to title insurance_companies mortgage lenders and other third parties lien payoff amounts for years and taxes represented in a filed notice_of_federal_tax_lien provided that they furnish satisfactory written evidence of their right or intent to obtain a right in the property subject_to the lien in very limited circumstances sec_6103 may be used as the authority for releasing outstanding lien balances to third parties in particular a lien payoff amount may be disclosed pursuant to sec_6103 to a third party requester who does not have nor intend to obtain a right in the property subject_to the lien but can demonstrate a willingness and the means to pay a taxpayer’s account balance in full gl-803646-00 likewise a third party who has a right or intent to obtain a right in property subject_to a filed lien but for some reason desires the outstanding payoff amount on an unfiled lien may pursuant to sec_6103 have access to such amount provided that he she demonstrates the willingness and means to satisfy the entire outstanding liability determining whether a third party has the willingness and means to pay off a taxpayer’s outstanding account balance is a factually dependent determination that must be made on a case by case basis facts you have received a request for advice from the phoenix disclosure_office regarding whether the service may release outstanding lien payoff amounts to title insurance_companies or mortgage lenders seeking to close escrow where no notices of federal_tax_lien have been filed you drafted a memorandum in response to this issue and asked that we review your advice prior to its issuance because similar lien payoff issues have arisen in service offices in other parts of the country we have decided to respond in a consolidated manner to all of these issues in this memorandum accordingly in addition to addressing the issue raised by the phoenix disclosure_office this memorandum will discuss the following concerns i whether the practice of providing lien payoff amounts to title insurance_companies and mortgage lenders who do not furnish satisfactory written evidence of their right in the property or intent to acquire a right in the property is consistent with the disclosure rules for instance may the service provide lien payoff amounts to title insurance_companies who request such information by telephone ii whether it is permissible to disclose lien payoff amounts to third parties pursuant to sec_6103 for instance does sec_6103 authorize the service to provide a lien payoff amount to a third party caller who wishes to pay a taxpayer’s outstanding account balance in full iii who has the authority to make disclosures of lien payoff amounts under sec_6103 and k regardless of whether the lien payoff amounts are disclosed under the authority of sec_6103 or sec_6103 these communications with third parties do not constitute third party contacts under sec_7602 provided that they are made merely in response to a third party request and the communications are limited in scope to the matter of the lien payoff amount gl-803646-00 law and analysis a the general_rule in general sec_6103 provides that returns and return_information are confidential and can only be disclosed as expressly authorized in the internal_revenue_code code 484_us_9 the disclosures at issue here namely disclosures of taxpayers’ lien payoff amounts come within the ambit of the definition of return_information see sec_6103 accordingly the service is precluded from disclosing this information unless there is authority in the code permitting such disclosures b disclosure of lien payoff amounts under sec_6103 the exception to the nondisclosure rule which deals with the disclosure of outstanding lien amounts is sec_6103 in particular sec_6103 provides if a notice of lien has been filed pursuant to sec_6323 the amount of the outstanding obligation secured_by such lien may be disclosed to any person who furnishes satisfactory written evidence that he has a right in the property subject_to such lien or intends to obtain a right in such property emphasis added accordingly this section applies to situations where a person wants to know the lien payoff amount reflected in a filed notice_of_federal_tax_lien and he she can show by satisfactory written evidence that he she has a right in the property subject_to the lien or intends to obtain a right in the property subject_to the lien the term satisfactory written evidence encompasses any written evidence including a written declaration by the requester which indicates that he she has a right or intends to obtain a right in the property subject_to the lien see irm for example a copy of a purchase agreement judgment lien mortgage application or security_agreement meets the satisfactory written evidence requirement of the statute id as such title insurance_companies mortgage lenders and other third parties may have access pursuant to sec_6103 to lien payoff amounts for years and taxes represented in a filed notice of tax_lien provided that they furnish satisfactory written evidence of their right or intent to obtain a right in the property subject_to the lien if satisfactory written evidence is not provided outstanding lien payoff amounts may not be disclosed under this exception likewise taxes for which no notice_of_federal_tax_lien has been filed may not be disclosed under this exception delegation_order rev delegates the authority to make sec_6103 disclosures to sb_se territory managers directors of customer service centers and directors of appeals operating units such persons may redelegate this authority to chiefs and advisory reviewers in special procedures functions group gl-803646-00 managers or their equivalent and revenue officers note that the persons listed above are the authorized officials to make the determination as to whether a disclosure under sec_6103 is proper any service employee can communicate to the requesting third party the decision of the authorized official including the lien payoff amount if disclosure is deemed proper however note that delegation_order is in the process of being amended to reflect the service’s new organizational structure accordingly the proper authorizing officials for sec_6103 are subject_to change c disclosure of lien payoff amounts under sec_6103 if title insurance_companies mortgage lenders or other third parties do not satisfy the criteria outlined in sec_6103 for the disclosure of lien payoff amounts the question has arisen as to whether such information may be disclosed under sec_6103 sec_6103 provides in pertinent part an internal revenue_officer or employee may in connection with his official duties relating to any collection activity disclose return_information to the extent that such disclosure is necessary in obtaining information which is not otherwise reasonably available with respect to the amount to be collected or with respect to the enforcement of any other provision of title_26 such disclosures shall be made only in such situations and under such conditions as the secretary may prescribe by regulation treasury regulations promulgated under sec_6103 provide in pertinent part in connection with the performance of official duties relating to any collection activity an officer_or_employee of the service is authorized to disclose return_information as defined in sec_6103 in order to obtain necessary information relating to the following- to apply the provisions of the code relating to establishment of liens against such assets or levy on or seizure or sale of the assets to satisfy any such liability or where necessary in order to accomplish any activity described in subparagraph of this paragraph disclosure of return_information to a person other than the taxpayer to whom such return_information relates or such taxpayer’s legal_representative for the purpose of obtaining information necessary to properly carry out the foregoing duties and responsibilities as authorized gl-803646-00 by this paragraph or for the purpose of otherwise properly accomplishing any activity described in subparagraph of this paragraph should be made however only if such necessary information cannot under the facts and circumstances of the particular case otherwise reasonably be obtained in accurate and sufficiently probative form or in a timely manner and without impairing the proper performance of such duties and responsibilities or if the activities described in subparagraph of this paragraph cannot otherwise properly be accomplished without making such disclosure sec_301_6103_k_6_-1 the purpose of this regulation is to authorize disclosures where necessary in order to properly accomplish tax_administration activities including collection activities however even disclosures that are in furtherance of tax_administration activities are permissible only if no reasonable alternative exists to carry out such activities s rep no c b vol in sum sec_6103 and its implementing regulation provide for a disclosure of return_information when three requirements are met the information sought is with respect to the correct determination of tax_liability for tax or the amount to be collected or with respect to the enforcement of any other provision of the code the information sought is not otherwise reasonably available and it is necessary to make disclosures of return_information in order to obtain the additional information sought by the service 968_f2d_1049 10th cir the disclosure of payoff amounts to third parties pursuant to sec_6103 is addressed in irm in particular this provision reads as follows a situation may occur where the person requesting the outstanding balance does not have nor intend to obtain a right in the property subject_to the lien but expresses a desire to make a payment toward the outstanding liability in such cases to the extent necessary the outstanding balance owed may be disclosed to that individual under sec_6103 if they demonstrate a willingness and the means to pay emphasis added the disclosure of payoff amounts under the circumstances contemplated in the above irm provision meets the requirements outlined in sec_6103 and its gl-803646-00 implementing regulation that is the information that is sought by the service is with respect to the collection of amounts owed collection of these amounts cannot be accomplished in a timely manner without disclosure of the payoff amount and disclosure of the payoff amount is necessary to collect the proper amount due accordingly in light of the analysis set forth above we conclude that a lien payoff amount may be disclosed pursuant to sec_6103 to a third party requester who does not have nor intend to obtain a right in the property subject_to the lien but can demonstrate a willingness and the means to pay a taxpayer’s account balance in full for instance sec_6103 would authorize the disclosure of the lien payoff amount on a taxpayer’s delinquent tax account where for example the taxpayer’s parent demonstrates that he she has the willingness and means to satisfy the child’s outstanding account balance likewise a third party who has a right or intent to obtain a right in property subject_to a filed lien but for some reason desires the outstanding payoff amount on an unfiled lien may pursuant to sec_6103 have access to such amount provided that he she demonstrates the willingness and means to satisfy the entire outstanding liability however note that a third party who has a right or intent to obtain a right in property subject_to a filed lien and who desires the payoff amount on the filed lien cannot use the disclosure authority in sec_6103 to access such amount merely because the third party does not want to meet the satisfactory written evidence requirement contained in sec_6103 or because it is easier for the service to assert that sec_6103 is applicable to avoid a perceived burden sec_6103 may not be used to circumvent the procedures and rules of sec_6103 as a general_rule sec_6103 is the disclosure authority to be used when releasing filed lien payoff amounts to title insurance_companies mortgage lenders and other persons with a right or who intend to obtain a right in the property subject_to such liens it may be asserted that the required procedures to make disclosures under sec_6103 are too burdensome or impractical for customer service representatives to the tax reform act of tra amended sec_6103 by adding sec_6103 prior to the tra disclosures of outstanding payoff amounts on filed liens were authorized under sec_6323 and its implementing regulation the regulation required the service to disclose the unpaid balance on a filed lien only if the requester was deemed to have a proper interest in determining such amount even though the tra repealed sec_6323 sec_6103 incorporated a similar proper interest requirement congress in enacting sec_6103 made it a specific requirement that the service be furnished with satisfactory written evidence of the requester’s right or intent to obtain a right in the property subject_to the lien before making any disclosure to the requester of a taxpayer’s outstanding lien payoff amount gl-803646-00 implement we suggest that an irs form with instructions be developed for interested persons and service employees to follow in processing these requests and that authority be redelegated to an appropriate level to permit sec_6103 authority to be utilized as intended in sum it is important to note that the statutory and regulatory requirements of sec_6103 do not make it amenable to programmatic disclosures of outstanding lien payoff amounts to any third party congress intended that outstanding lien balances generally be disclosed under the procedures outlined in sec_6103 sec_6103 should only be used to release outstanding lien balances in the limited circumstances detailed above all service employees have the authority to make disclosures of return_information pursuant to sec_6103 these disclosures may be made face to face or by telephone with respect to face to face contact a service employee will be able to fairly easily discern whether a third party has the willingness and means to pay a taxpayer’s outstanding account balance essentially the third party will need to have his her checkbook in hand ready to make payment once the proper figure is disclosed to him her however determining whether a third party has the willingness and means to pay off an account over the telephone might be somewhat more difficult in such a case a service employee before disclosing a taxpayer’s lien payoff amount to a caller must elicit enough information from the caller to have a reasonable belief that the caller wants the information for the purpose of paying off the taxpayer’s liability in full the disclosure here would be predicated on satisfying an indebtedness owed to the service the legislative_history of sec_6103 indicates that the exception to the general disclosure prohibition is to be read narrowly irs officials and employees would be permitted if no reasonable alternative exists to make limited disclosures of return_information in connection with an audit or investigation to the extent necessary in arriving at a correct determination of tax_liability for tax or the amount to be collected or otherwise in enforcement of any provision of the code in certain circumstances it may be necessary to disclose in rare and extraordinary circumstances it may also be necessary to disclose s rep no c b vol emphasis added consistent with this clear direction from congress judicial review of taxpayer challenges to sec_6103 disclosures has focused on the circumstances surrounding each disclosure gl-803646-00 and the only way to collect the proper amount due would be to disclose to the caller the amount of the liability any disclosure pursuant to sec_6103 is subject_to second guessing by definition such disclosures require judgment and are often the basis for taxpayer unauthorized disclosure suits under sec_7431 of the code therefore it is essential that sec_6103 disclosures are only made in those situations where the statutory and regulatory rules are met this memorandum has been coordinated with the office of governmental liaison and disclosure if you have any further questions concerning this matter please call me at cc executive technical advisor office of governmental liaison and disclosure in cases where a third party would like to pay less than the outstanding lien payoff amount please see the instructions outlined in irm in this vein we recommend that service employees make notations of their thought processes in reaching the decision to disclose a taxpayer’s outstanding lien payoff amount to a caller we believe that such notations would support a good_faith defense should a taxpayer file a suit under sec_7431
